DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed May 19, 2021, with respect to Non-Final Rejection - 03/17/2021 have been fully considered and are persuasive.  The Non-Final Rejection - 03/17/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6- 12, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art, Lin et al. (US 20150179532 A1) in view of Zhao et al. (US 9194811 B1), discloses the claimed invention except for the limitations cited below.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" tilting a second group of mirrors from among the plurality of mirrors to reflect a second 
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" wherein the light exit part includes a first light exit part and a second light exit part, wherein the moving the controllable mirror device comprises controlling a first group of mirrors from among the plurality of mirrors to reflect the first light ray to the first light exit part and controlling a second group of mirrors from among the plurality of mirrors to reflect the first light ray to the second light exit part.”, as recited in Claim 6, with the remaining features.
	Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" wherein the light exit part includes a first light exit part and a second light exit part, and wherein the moving the controllable mirror device comprises tilting a first group of mirrors from among the plurality of mirrors to reflect the first light ray to the first light exit part, tilting a second group of mirrors from among the plurality of mirrors to reflect the first light ray to the second light exit part, and tilting a third group of mirrors 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816  

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816